Citation Nr: 0518277	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  01-04 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P.G.


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The veteran testified at a hearing before a now-retired 
Veterans Law Judge in July 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming entitlement to service connection for 
depression and/or psychosis.  He contends that his 
psychiatric disorder began in service, as a result of 
conflicts with his military superiors.  

Service medical records do not show treatment or complaints 
of a psychiatric disorder.  However, the Board notes that a 
document located in the veteran's Personnel File titled 
"Recommendation for General Discharge, Expeditious 
Program," dated October 1974, indicates that an action to 
discharge the veteran from the Army was proposed, in part due 
to his "prolonged periods of depression and despondence that 
have resulted in a marginal duty performance and greatly 
reduced efficiency and productivity."  

At a VA psychiatric examination in December 1994, the veteran 
reported a history of depression since childhood, with a 
suicide attempt at age 15 by an overdose of aspirin.  A June 
2000 VA psychiatric hospitalization report notes that the 
veteran gave a history of recurrent depression with a first 
attempt at suicide by an aspirin overdose at age 13. 

Pursuant to an October 2001 Board remand, a VA examination 
was conducted in November 2002 in order to determine the 
onset and etiology of any acquired psychiatric disorder.  At 
that time, a diagnosis was made of major depression with 
psychotic features, with a GAF of 48.  The examiner stated 
that the veteran had given a history of having been 
hospitalized in Trenton, New Jersey, five to six months after 
his discharge from service.  However, the examiner stated 
that he could not locate such a report.  A review of the 
record in its present form shows that hospitalization 
summaries from Trenton Psychiatric Hospital, dated April to 
May 1975, are located in Volume I of the veteran's claims 
file.  These hospital summaries show that the veteran was 
diagnosed with an acute psychotic episode that was drug-
induced, and from which the veteran had made a full recovery 
by the time of his release in May 1975.  

The Board is of the opinion that further development is 
warranted in order for a VA examination to be conducted in 
conjunction with a review of the October 1974 Recommendation 
for General Discharge document, and the April to May 1975 
Trenton Psychiatric Hospital summaries.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
onset and etiology of any acquired 
psychiatric disorder.  All clinical details 
should be reported in detail.  The claims 
folder, including a copy of this Remand, must 
be made available to the examiner prior to 
the examination and must be reviewed by the 
examiner in connection with the examination.  
The examiner should specify on the 
examination report that the claims folder has 
been reviewed.  

The examiner should be informed that the 
April to May 1975 Trenton Psychiatric 
Hospital summaries are in Volume I and 
references to depression are contained in his 
personnel records (Recommendation for General 
Discharge, Expeditious Program dated October 
1974,) located in the veteran's Personnel 
File and found in Volume I.   

Following the examination the examiner is 
requested to render an opinion as to whether 
it is at least as likely as not that any 
chronic acquired psychiatric disorder 
diagnosed is related to service?  If no, 
whether it is at least as likely as not that 
a psychosis including bipolar disorder, if 
diagnosed, was manifested within a year 
following the veteran's discharge from 
service?  A complete rational for any opinion 
expressed should be included in the report.  

2.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit sought 
on appeal is not granted, the appellant 
should be provided with a supplemental 
statement of the case, and an opportunity to 
respond.  The case should then be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
ROBERT P. REGAN	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



